Case 9:20-cv-81175-AHS Document 20 Entered on FLSD Docket 08/11/2021 Page 1 of 6




                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.: 9:20-cv-81175-AHS

   STEVEN UNGER,

          Plaintiff,

   v.

   MAJORCA AT VIA VERDE
   HOMEOWNERS ASSOCIATION, INC.,

         Defendants.
   __________________________________/
   DEFENDANT MAJORCA AT VIA VERDE HOMEOWNERS’ ASSOCIATION, INC.’S
               RESPONSE IN OPPOSITION TO PLAINTIFF’S
          MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

         Comes           Now,         Defendant           MAJORCA                 AT       VIA         VERDE            HOMEOWNERS’

  ASSOCIATION, INC. (“Majorca” or “Association”), by and through its undersigned counsel,

  hereby files its Response in Opposition to Plaintiff’s Motion for Leave to File an Amended

  Complaint, filed on July 28, 2021, together with the incorporated Memorandum of Law, and in

  support thereof, states as follows:

         1.          This case arises out of Plaintiff’s claim that Defendant Majorca At Via Verde

  Homeowners Association, Inc. (the “Association”) allegedly failed to reasonably accommodate

  his disability in violation of the Fair Housing Act (“FHA”), 42 U.S.C. § 3604(f)(3)(b).

         2.          On July 15, 2021, this Court entered an order dismissing the Plaintiff’s Complaint

  for failure to state a cause of action under the FHA. [DE 17]. In particular, this Court found:

         A plaintiff, however, is not entitled to the accommodation of his or her choice but
         is entitled only to a reasonable accommodation. See Stewart v. Happy Herman’s
         Cheshire Bridge, Inc., 117 F.3d 1278, 1286 (11th Cir. 1997)… Defendant argues
         such request was not refused. Instead, the Association suggested Plaintiff designate
         a representative to attend the meetings in his stead and, since May 2020, all


                                                                         1
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:20-cv-81175-AHS Document 20 Entered on FLSD Docket 08/11/2021 Page 2 of 6




           Association meetings were being held remotely via ZOOM video conference. To
           this end, the Plaintiff has failed to sufficiently allege his reasonable
           accommodation request was refused, but may be able to do so in an amended
           pleading.

  [DE 17] (emphasis added). Thus, Plaintiff’s ability to state a cause of action in this case – and

  right to file an amended pleading - hinges on a pleading which sufficiently alleges that the

  Association refused to make a reasonable accommodation.

           3.          Despite adding additional allegations in his amended pleading, the Plaintiff has not

  complied with this Court’s instructions and therefore, should not be permitted to amend. 1

           4.          Although Defendant is aware that Fed. R. Civ. P. 15(a) provides that the Court

  should allow for leave to amend “to be freely given,” it is within a Court’s authority to prohibit

  such amendment where the proposed amendment would be, as is the case here, futile. See

  Marquesa at Pembroke Pines Condo. Ass’n v. Powell, 183 So. 3d 1278, 1279-80 (Fla. 4th DCA

  2016); Perkins v. United States, 55 F.3d 910, 917 (4th Cir. 1995).

           5.          A trial court’s ruling on a motion to amend a complaint “will not be disturbed on

  appeal in the absence of an abuse of discretion.” See Lasar Mfg. Co. v. Bachanov, 436 So. 2d 236,

  237 (Fla. 3d DCA 1983).

           6.          In this case, this Court should prohibit amendment and deny Plaintiff’s motion

  where the proposed amendment does not include any allegations that the Association refused his

  request for accommodation. To the contrary, Plaintiff’s proposed amendment alleges the opposite:

           According to MAJORCA’s counsel, “[w]hen in person meetings restart, your
           clients can have Mrs. Unger, or any other identified representative of Mr. Unger,
           attend and tape or video record the meetings for his personal use if that is what he
           wants.”




  1
   In the event the Court allows Plaintiff to amend his Complaint, Defendant submits the pleading is still deficient and
  will address the substantive allegations on a Motion to Dismiss.


                                                                           2
                                                      COLE, SCOTT & KISSANE, P.A.
                ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:20-cv-81175-AHS Document 20 Entered on FLSD Docket 08/11/2021 Page 3 of 6




  [DE 18-1]. In other words, Plaintiff concedes the Association offered him an accommodation,

  such concession being fatal to his ability to follow this Court’s instructions on the narrow grounds

  for amendment.

         7.          Therefore, for the reasons explained herein and below, Plaintiff’s Motion for Leave

  to File its First Amended Complaint should be denied on the grounds of futility of the amendment.

           PLAINTIFF’S AMENDMENT ADDING ADDITIONAL CONCLUSORY
             ALLEGATIONS AGAINST DEFENDANT MAJORCA IS FUTILE

          Unless otherwise specified, a party may amend its pleading “only with the opposing

  party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).1. The Rule further states

  that “[t]he court should freely give leave when justice so requires.” Id.; Patel v. Georgia Dept.

  BHDD, 485 F. App’x 982 (11th Cir. 2012). Despite this, a court may deny leave to amend on

  numerous grounds, such as the futility of the amendment. Maynard v. Bd. of Regents of Div. of

  Univ. of Florida Dept. of Educ. ex rel. Univ. of S. Florida, 342 F.3d 1281, 1287 (11th Cir. 2003).

  Futility justifies the denial of leave to amend where the complaint, as amended, would still be

  subject to dismissal. Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1990); see

  Dysart v. BankTrust, 516 Fed. App’x 861, 865 (11th Cir. 2013) (same); St. Charles Foods, Inc. v.

  America’s Favorite Chicken Co., 198 F.3d 815, 822-23 (11th Cir. 1999) (“When a district court

  denies the plaintiff leave to amend a complaint due to futility, the court is making the legal

  conclusion that the complaint, as amended, would necessarily fail.”)

         Court have held that the futility threshold is akin to that for a motion to dismiss; thus, if the

  amended complaint could not survive Rule 12(b)(6) scrutiny, then the amendment is futile and

  leave to amend is properly denied.” Bill Salter Adver., Inc. v. City of Brewton, AL, 2007 WL

  2409819, at *2 (S.D. Ala. Aug. 23, 2007) (citing Florida Power & Light Co. v. Allis Chalmers

  Corp., 85 F.3d 1514, 1520 (11th Cir. 1996) (amendment is futile if cause of action asserted therein



                                                                         3
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:20-cv-81175-AHS Document 20 Entered on FLSD Docket 08/11/2021 Page 4 of 6




  could not withstand motion to dismiss)); see also Christman v. Walsh, 416 Fed. App’x 841, 844

  (11th Cir. 2011) (“A district court may deny leave to amend a complaint if it concludes that the

  proposed amendment would be futile, meaning that the amended complaint would not survive a

  motion to dismiss.”)

         In its Order [DE 17], this Court detailed specific and narrow grounds upon which Plaintiff

  would be permitted to amend his complaint – to wit, Plaintiff must “sufficiently allege his

  reasonable accommodation request was refused”. Id. Of course, Plaintiff’s proposed amendment

  concedes that the Association offered the following reasonable accommodations:

         (1) Attend the Board meetings via Zoom, [DE 18-1, ¶26], and/or

         (2) Designate any individual to attend and audio/video record the meeting. [DE 18-1, ¶31].

  These allegations do not satisfy the Court’s instructions and do not state the required elements for

  an FHA claim. That Plaintiff attempts to add additional allegations suggesting his choice of

  requested accommodation would not be a financial burden on the Association conflates the burden

  shifting analysis of the FHA. More importantly, it does not save his proposed amendment from

  futility since, as this Court has already noted, “A plaintiff, however, is not entitled to the

  accommodation of his or her choice but is entitled only to a reasonable accommodation. See

  Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1286 (11th Cir. 1997)…” [DE

  17]. Accordingly, as Plaintiff did not follow this Court’s instructions to include allegations

  necessary to state a cause of action, this Court should deny Plaintiff’s Motion for Leave to Amend

  his Complaint and enter an Order dismissing the case with prejudice.

                                                          CONCLUSION

         The record before this Court, including the exhibits attached to the Complaint, clearly

  evidences that the proposed amendments would be futile. Plaintiff’s new allegations do not




                                                                       4
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:20-cv-81175-AHS Document 20 Entered on FLSD Docket 08/11/2021 Page 5 of 6




  address the narrow grounds upon which this Court would consider amendment, but instead

  includes new allegations to argue why Plaintiff believes his requested accommodation was

  reasonable and should have been accepted above any alternative. Therefore, Defendant requests

  this Honorable Court deny Plaintiff’s Motion for Leave to File his First Amended Complaint as

  the proposed amendments therein would be futile.

         WHEREFORE,                  Defendant           MAJORCA                AT        VIA        VERDE            HOMEOWNERS’

  ASSOCIATION, INC., respectfully requests that this Honorable Court enter an Order denying

  Plaintiff’s, STEVEN UNGER, Motion for Leave to File his First Amended Complaint, and take

  such further action as it deems just and proper.

  Dated: August 11, 2021.

                                                      Respectfully Submitted,


                                                                  COLE, SCOTT & KISSANE, P.A.
                                                                  Counsel for Defendant Majorca HOA
                                                                  Esperante Building
                                                                  222 Lakeview Avenue, Suite 120
                                                                  West Palm Beach, Florida 33401
                                                                  Telephone (561) 383-9228
                                                                  Facsimile (561) 683-8977
                                                                  Primary e-mail: rachel.beige@csklegal.com
                                                                  Secondary e-mail: justin.edell@csklegal.com

                                                            By: /s/ Justin D. Edell                              .
                                                                RACHEL K. BEIGE
                                                                FBN: 0016366
                                                                JUSTIN D. EDELL
                                                                FBN: 105105




                                                                       5
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:20-cv-81175-AHS Document 20 Entered on FLSD Docket 08/11/2021 Page 6 of 6




                                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 11th day of August, 2021, a true and correct copy of the
  foregoing has been furnished by electronic filing with the Clerk of the Court via CM/ECF, which
  will send notice of electronic filing to all counsel of record.



                                                     By: /s/ Justin D. Edell
                                                         RACHEL K. BEIGE
                                                         Florida Bar No.: 0016366
                                                         JUSTIN D. EDELL
                                                         Florida Bar No.: 105105




                                                                       6
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
